Exhibit 99.3 Unaudited Pro Forma Condensed Combined Financial Statements On October 26, 2012, Patrick Industries, Inc. (“Patrick” or the “Company”) acquired certain assets of Middlebury Hardwood Products, Inc. and Affiliate (collectively, “Middlebury Hardwoods”),a manufacturer and distributor of hardwood cabinet doors, components, fascia and other hardwood products for the recreational vehicle, manufactured housing, and residential kitchen cabinet industries. The unaudited pro forma condensed combined statement of income for the fiscal year ended December 31, 2011 gives effect to the acquisition as if it had been completed on January 1, 2011, the first day of Patrick’s 2011 fiscal year.Patrick’s audited consolidated statement of income for the fiscal year ended December 31, 2011 has been combined with Middlebury Hardwoods’ audited consolidated statement of income for the fiscal year then ended.The unaudited pro forma condensed combined statement of income for the nine months ended September 30, 2012 combines the unaudited condensed consolidated statement of income of Patrick for the nine months ended September 30, 2012 and Middlebury Hardwoods’ unaudited condensed combined statement of income for the nine months ended September 29, 2012, and gives effect to the transaction as if it had been completed on January 1, 2011. The unaudited pro forma condensed combined balance sheet as of September 30, 2012 gives effect to the acquisition as if it had been completed on such date and combines the unaudited condensed consolidated balance sheets of Patrick and Middlebury Hardwoods as of September 30, 2012 and September 29, 2012, respectively. The historical consolidated financial statement information has been adjusted to give pro forma effect to events that are (i) directly attributable to the transaction, (ii) factually supportable and (iii) with respect to the statements of income, expected to have a continuing impact on the combined results. All pro forma financial statements use Patrick’s period-end dates and no adjustments were made to Middlebury Hardwoods’ information for its different period-end dates. The unaudited pro forma condensed combined financial information was prepared in accordance with the regulations of the U.S. Securities and Exchange Commission. The pro forma adjustments reflecting the completion of the transaction are based upon the acquisition method of accounting in accordance with ASC 805 and upon the assumptions set forth in the notes to the unaudited pro forma condensed combined financial information. The unaudited pro forma condensed combined balance sheet has been adjusted to reflect the preliminary allocation of the estimated purchase price to identifiable net assets acquired including an amount for goodwill representing the difference between the purchase price and the fair value of the identifiable net assets.Amounts preliminarily allocated to tangible and intangible assets with definite lives may change, which could result in a material change in amortization of such assets.The final allocation of the purchase price will be determined after completion of an analysis of the fair value of Middlebury Hardwoods’ assets and liabilities.Accordingly, the final acquisition accounting adjustments may be materially different from the unaudited pro forma adjustments. 1 The cash portion of the purchase price of Middlebury Hardwoods was funded through borrowings under a five-year $80 million revolving secured senior credit facility established on October 24, 2012 (the “2012 Credit Facility”).The 2012 Credit Facility replaced the Company’s previous asset-based revolving senior secured credit facility.The unaudited pro forma condensed combined financial statements reflect only the financing of the Middlebury Hardwoods acquisition under the 2012 Credit Facility. 2 PATRICK INDUSTRIES, INC. Unaudited Pro Forma Condensed Combined Balance Sheet September 30, 2012 Middlebury (thousands) Patrick Hardwoods Pro Forma Pro Forma Historical Historical Adjustments Combined ASSETS Current assets Cash and cash equivalents $ $
